                         United States District Court
                       Western District of North Carolina
                              Asheville Division

 Charles William Memsen,              )             JUDGMENT IN CASE
                                      )
                Petitioner,           )                1:20-cv-00248-MR
                                      )             1:17-cr-00077-MR-WCM
                 vs.                  )
                                      )
 USA,                                 )
              Respondent.             )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 21, 2020 Order.

                                               September 21, 2020




         Case 1:20-cv-00248-MR Document 3 Filed 09/21/20 Page 1 of 1
